EXHIBIT 99 CONTACT: Thor Erickson – Investor Relations(770) 989-3110 Laura Brightwell – Media Relations (770) 989-3023 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES INC. REPORTS FIRST-QUARTER 2010 RESULTS · CCE reports diluted EPS of 21 cents, or 27 cents excluding the impact of transaction and restructuring costs and other items affecting comparability · First quarter results reflect continued revenue and profit growth in Europe and sequential improvement through the quarter in North America despite a challenging operating environment · CCE raises full-year 2010 guidance; currency-neutral diluted earnings per share to grow approximately 10 percent, with continued strong full-year free cash flow · Transaction to sell North American operations to The Coca-Cola Company and acquire bottling operations in Norway and Sweden remains on track to close in the fourth quarter ATLANTA, April 27, 2010 Coca-Cola Enterprises (NYSE: CCE) today reported first quarter 2010 net income of $106 million, or 21 cents per diluted common share.After adjusting for items affecting comparability, net income totaled $138 million, or 27 cents per diluted common share. Comparable EPS results include a currency benefit of approximately 1 cent.Pages 10 through 12 of this release provide a reconciliation of reported and comparable operating results.The following table provides a reconciliation of reported and comparable earnings per diluted common share: Page 2 of 12 First Quarter Reported (GAAP) Restructuring Charges Transaction Related Costs Legal Settlements Debt Extinguishment Costs Net Tax Items Comparable Diluted Earnings Per Common Share(a) (a) These non-GAAP measures are provided to allow investors to more clearly evaluate our operating performance and business trends.Management uses this information to review results excluding items that are not necessarily indicative of ongoing results. First quarter results reflect solid operating income growth in Europe, driven by a combination of pricing and volume growth.In North America, overall operating conditions remained soft, though performance trends showed improvement through the quarter.In the quarter, total revenue declined 1½ percent while consolidated comparable operating income increased 9½ percent. “As we work to close our transaction with The Coca-Cola Company in the fourth quarter, we remain fully committed to achieving our 2010 objectives and plan,” said John F. Brock, chairman and chief executive officer.“We believe solid execution of our strategies and initiatives in all territories will enable us to reach these targets.” In Europe, revenue grew 8 percent, including a currency benefit of approximately 6 percent.Operating income grew 15 percent on a comparable basis and 9 percent excluding currency benefit.This growth was driven by 2½ percent growth in net price per case, volume growth of 1½ percent, and a moderate increase in cost of goods sold per case of ½ percent. “Our first quarter results in Europe demonstrate that we are well-positioned to continue to achieve a sustained balance of volume and pricing growth,” Mr. Brock said.“In each of our territories, we are executing on our excellent brand and marketplace strategies and continue to improve our operations and customer service.” Page 3 of 12 In North America, revenue declined 5½ percent, driven by negative mix and a decline in volume.Comparable operating income declined 2½ percent, with sequential volume and revenue improvement through the quarter.First quarter North American volume declined 2½ percent, net price per case declined 2 percent, and cost of goods sold per case declined 5 percent, creating margin expansion for the sixth straight quarter. “These results reflect difficult conditions in key business segments, including on-premise and single-serve sales,” Mr. Brock said.“However, we are encouraged by trends in North America that showed improvement as we moved through the quarter, and we remain confident in our ability to reach our 2010 targets.” 2010 OUTLOOK For 2010, the company expects operating income will increase in a high single-digit range, driven by mid single-digit growth in both Europe and North America and a reduction in year-over-year corporate operating expenses.Revenue is expected to increase at a low single-digit rate, driven by mid single-digit growth in Europe and a flat to low single-digit decline in North America. Comparable earnings per diluted common share will increase approximately 10 percent, excluding currency.Though it remains too early to accurately evaluate the currency impact, at current rates currency would create a negative impact of approximately 3 cents on comparable earnings per diluted common share for the remainder of 2010, resulting in a negative 2 cents impact for the full year. Guidance excludes items affecting comparability, is currency-neutral, and reflects the structure of CCE prior to the completion of the pending transaction with The Coca-Cola Company. Page 4 of 12 The company also expects strong free cash flow of more than $850 million, and capital expenditures of approximately $1 billion.Interest expense is expected to decline, and the effective tax rate for 2010 is expected to be approximately 26 percent. TRANSACTION WITH THE COCA-COLA COMPANY The previously announced transaction with The Coca-Cola Company remains on track to close in the fourth quarter of 2010.As disclosed, The Coca-Cola Company will acquire our entire North American business while our European operations will be split-off and will acquire The Coca-Cola Company’s bottling operations in Norway and Sweden. Important upcoming steps required to complete the transaction include receiving European Union regulatory approval, expiration of the applicable waiting period in accordance with the Hart-Scott-Rodino Act, a ruling from the Internal Revenue Service, and shareholder approval.CCE expects to make the initial S-4 filing regarding the transaction by the end of May. After completion of the transaction, CCE expects to repurchase approximately $1 billion of its shares within the following 18 months, and pay an expected annual dividend of $0.50 per share, subject to the approval by CCE's Board of Directors. These plans may be adjusted depending on economic, operating, or other factors. Page 5 of 12 “We are pleased with the progress made to move this transaction forward.Both CCE and The Coca-Cola Company have teams in place to manage this process at every level,” Mr. Brock said.“This will create significantly enhanced value for our shareowners as we position our respective companies for sustained, value-building growth over the long term.” CONFERENCE CALL CCE will host a conference call with investors and analysts today at 10 a.m. ET.The call can be accessed through our website at www.cokecce.com. Coca-Cola Enterprises Inc. is the world's largest marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment. CCE sells approximately 80 percent of The Coca-Cola Company's bottle and can volume in North America and is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, and the Netherlands.For more information about our company, please visit our website at www.cokecce.com. Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission, including our most recent annual report on Form 10-K and subsequent SEC filings. Page 6 of 12 Important Additional Transaction Information and Where to Find It This communication may be deemed to be solicitation material in respect of the proposed transaction. In connection with the proposed transaction and required shareowner approval, Coca-Cola Enterprises Inc. (“Company”) will file relevant materials with the Securities and Exchange Commission (the “SEC”), including a proxy statement/prospectus contained in a Form S-4 registration statement, which will be mailed to the shareowners of the Company. Shareowners of the Company are urged to read all relevant documents filed with the SEC, including the proxy statement/prospectus when it becomes available, because they will contain important information about the proposed transaction. Shareowners may obtain a free copy of the proxy statement/prospectus, when it becomes available, and other documents filed by the Company at the SEC’s website at www.sec.gov.Copies of the documents filed with the SEC by the Company will be available free of charge on the Company’s website at www.cokecce.com under the tab “Investor Relations” or by contacting the Investor Relations Department of Coca-Cola Enterprises at 770-989-3246. Participants in the Solicitation Coca-Cola Enterprises (“Company”) and its directors, executive officers and certain other members of its management and employees may be deemed to be participants in the solicitation of proxies from its shareowners in connection with the proposed transaction.Information regarding the interests of such directors and executive officers was included in the Company’s Proxy Statement for its 2010 Annual Meeting of Shareowners filed with the SEC March 5, 2010 and a Form 10-K filed on February 12, 2010 and information concerning the participants in the solicitation will be included in the proxy statement/prospectus relating to the proposed transaction when it becomes available.Each of these documents is, or will be, available free of charge at the SEC’s website at www.sec.gov and from the Company on its website or by contacting the Investor Relations Department at the telephone number above. Page 7 of 12 COCA-COLA ENTERPRISES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) First Quarter 2010(a) 2009(b) Change Net Operating Revenues $ $ )% Cost of Sales )% Gross Profit % Selling, Delivery, and Administrative Expenses % Operating Income Interest Expense, Net Other Nonoperating Income, Net 3 1 Income Before Income Taxes 86 Income Tax Expense 34 25 Net Income $ $
